U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-10196 STUDIO ONE MEDIA, INC. (Exact name of Registrant as specified in its charter) DELAWARE 23-2517953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7650 E. Evans Rd., Suite C Scottsdale, Arizona85260 (Address of principal executive offices) (Zip Code) (480) 556-9303 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No At May 17, 2010, the number of shares outstanding of common stock, $0.001 par value, was 23,704,394 shares. 1 STUDIO ONE MEDIA, INC. INDEX PART I- FINANCIAL INFORMATION PAGE NUMBER Item 1. Financial Statements 3 Consolidated Balance Sheets– March 31, 2010 (unaudited) and June 30, 2009 3 Consolidated Statements of Operations - For the three and nine months ended March 31, 2010 and 2009 (unaudited) 4 Consolidated Statements of Stockholders’ Deficit - For the year ended June 30, 2009 and the nine months endedMarch 31, 2010 (unaudited) 5 Consolidated Statements of Cash Flows - For the nine months ended March 31, 2010 and 2009 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosure About Market Risks 21 Item 4T. Controls and Procedures 21 PART II- OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 31 SIGNATURES 31 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS STUDIO ONE MEDIA, INC. Consolidated Balance Sheets March 31, June 30, ASSETS Current Assets (unaudited) Cash $ $ Prepaid Expenses Total Current Assets Property and Equipment, net Property and Equipment, yet to be placed in service Other Assets Notes Receivable Accrued Interest Receivable Deposits Intangible Assets, net Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable and Accrued Expenses $ $ Notes Payable - Related Party Notes Payable Total Current Liabilities Long-Term Liabilities Notes Payable, net of discount of $241,788 - Total Liabilities Stockholders' Equity (Deficit) Preferred Stock, authorized 10,000,000 shares, par value $0.001; issued and outsanding are 670,473and 774,044 at March 31, 2010, and June 30, 2009, respectively Common Stock, authorized 100,000,000 shares, par value $0.001; issued and outstanding are 23,639,394 and 16,417,447 shares at March 31, 2010, and June 30, 2009, respectively Additional Paid In Capital Common Shares to be Issued Common Stock Issued in Advance of Services ) ) Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. 3 STUDIO ONE MEDIA, INC. Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Nine Months Ended March 31, March 31, March 31, March 31, (Restated) (Restated) Revenues Session Revenues $ Advertising Revenues Total Revenues COSTS AND EXPENSES Cost of Sales (Exclusive of Depreciation and Amortization) Cost of Barter Exchanges Advertising Expenses Depreciation and Amortization Expense Professional Fees Research and Development General and Administrative Expenses Total Costs and Expenses Loss from Operations ) Other Income (Expense) Interest Expense ) Intersest Income - Gain on Extinguishment of Debt - - Total Other Income (Expense) ) ) Loss before Income Taxes ) Income Tax Expense - NET LOSS $ ) $ ) $ ) $ ) Basic and Diluted Loss Per Share of Common Stock $ ) $ ) $ ) $ ) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of these financial statements. 4 STUDIO ONE MEDIA, INC. Consolidated Statements of Stockholders' Equity (Deficit) Common Total Additional Stock Issued Stockholders' Preferred Stock Common Stock Paid In Common Shares in Advance Accumulated Equity Shares Amount Shares Amount Capital to be Issued for Services Deficit (Deficit) Balance, June 30, 2008 $ Common shares issued for services - Common shares issued for cash - - ) - - Warrants exercised for cash - Common shares issued in conversion of preferred shares ) 50 ) - Common shares issued in conversion of debt - - 53 - - - Common shares issued as collateral for promissory note - Adjustment to account for fractional shares - - 5 (5 ) - Preferred shares issued for cash - Fair value of warrants granted - Amortization of stock issued in advance for services - Net Loss for the Year Ended June 30, 2009 - Balance, June 30, 2009 Common shares issued in conversion of preferred shares (unaudited) ) - - - Common shares issued for assets (unaudited) - Common shares issued for services (unaudited) - Common shares issued for cash (unaudited) - Warrants exercised for cash (unaudited) - Common shares issued in conversion of debt(unaudited) - Fair value of warrants granted (unaudited) - Common shares to be issued (unaudited) - Amortization of stock issued in advance for services(unaudited) - Fair value of beneficial conversion feature (unaudited) - Preferred shares issued for cash (unaudited) 96 - Net Loss for the Nine Months Ended March 31, 2010 (unaudited) - Balance, March 31, 2010 (unaudited) $ The accompanying notes are an integral part of these financial statements. 5 STUDIO ONE MEDIA, INC. Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended March 31, (Restated) Cash Flows from Operating Activities Net Loss $ ) $ ) Adjustments to reconcile to cash from operating activities: Depreciation and amortization Common stock issued for services Fair value of warrants granted Bad debt expense - Gain on conversion of preferred shares ) - Gain on extinguishment of debt ) - Amortization of discount on convertible debt - Changes in Operating Assets and Liabilities: Accrued interest receivable ) ) Prepaid expenses ) ) Deposits ) Accounts payable and accruedexpenses ) Net Cash Used in Operating Activities ) ) Cash Flows from Investing Activities Purchase of other assets - ) Purchase of property and equipment ) ) Notes receivable ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Proceeds from Issuance of common stock Proceeds from Issuanceof preferred stock Warrants exercised for cash - Repayment of notes payable - ) Proceeds from notes payable Net Cash from Financing Activities Net Increase (Decrease) in Cash ) ) Cash, Beginning of Year Cash, End of Year $ $ Supplemental Cash Flow Disclosure: Cash Paid For: Interest Expense $ $ Income Taxes - - Non Cash Financing Activities: Common stock issued for intangible assets $ $
